*1243In satisfaction of a 17-count indictment, defendant pleaded guilty to two counts of rape in the second degree and waived his right to appeal. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to consecutive prison terms of seven years, to be followed by a period of postrelease supervision of between 5 and 15 years. In accordance with the plea agreement, defendant was sentenced to consecutive seven-year prison terms to be followed by 15 years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633, 636-637 [2001]).
Mercure, J.E, Rose, Lahtinen, Stein and Egan Jr., JJ, concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.